DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response filed 4/26/2021 is acknowledged.
Terminal Disclaimer to USP 10355850 is acknowledged, the previous double patenting rejections are withdrawn.
Amendment to pg. 1 of the Specification is acknowledged, the previous objection is withdrawn.
No claims are amended, cancelled or added.
Claims 1-8 filed 6/6/2019 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (USP 7868715B2) in view of Rousu et al. (USP 9154171B2), hereafter Rousu.

Regarding claim 1,
Ito discloses a high frequency module comprising a duplexer comprising a transmission filter and a reception filter (i.e. Fig. 2, F1/F2), a frequency band of a i.e. band of any signal should be within a pass band of a filter for that signal; Col. 1, lines 32-37, 45-62; Fig. 1-2; Fig. 7, 306) and a power amplifier configured to amplify the transmission signal (i.e. Fig. 7, 305).
Ito does not expressly show a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter physically arranged within the high frequency module between the power amplifier and the duplexer.
Rousu discloses a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter physically arranged within the high frequency module between the power amplifier and the duplexer (i.e. Fig. 4-6; Col. 7-8, lines 55-25; Col. 9, lines 7-35; receive-only filter arranged with duplexer filter at different frequency bands/independent antennas).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ito by providing a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter, as shown by Rousu, and physically arranged within the high frequency module between the power amplifier and the duplexer of Ito, thereby providing flexibility of band allocation/isolation for simultaneous use over both independent and shared antenna arrangements.

Regarding claim 2,
Ito discloses a high frequency module comprising a duplexer comprising a transmission filter and a reception filter (i.e. Fig. 2, F1/F2), a frequency band of a transmission signal being within a pass band of the transmission filter and a frequency band of a first reception signal being within a pass band of the reception filter (i.e. band of any signal should be within a pass band of a filter for that signal; Col. 1, lines 32-37, 45-62; Fig. 1-2; Fig. 7, 306), a power amplifier configured to amplify the transmission signal (i.e. Fig. 7, 305), and matching circuit configured to perform output impedance matching for the power amplifier (Col. 2, lines 1-11; Col. 12, lines 54-60). 
Ito does not expressly show a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter physically arranged within the high frequency module between the matching circuit and the duplexer.
Rousu discloses a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter physically arranged within the high frequency module between the matching circuit and the duplexer (i.e. Fig. 4-6; Col. 7-8, lines 55-25; Col. 9, lines 7-35; receive-only filter arranged with duplexer filter at different frequency bands/independent antennas).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ito by providing a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter, as shown by Rousu, and 

Regarding claim 3,
Ito discloses a high frequency module comprising a duplexer comprising a transmission filter and a reception filter (i.e. Fig. 2, F1/F2), a frequency band of a transmission signal being within a pass band of the transmission filter and a frequency band of a first reception signal being within a pass band of the reception filter (i.e. band of any signal should be within a pass band of a filter for that signal; Col. 1, lines 32-37, 45-62; Fig. 1-2; Fig. 7, 306), a power amplifier configured to amplify the transmission signal (i.e. Fig. 7, 305), a low-noise amplifier configured to low-noise-amplify the reception signal (i.e. Fig. 7, 307), and a matching circuit configured to perform impedance matching and physically arranged within the high frequency module between the power amplifier and the duplexer (Col. 2, lines 1-11; Col. 12, lines 54-60).
Ito does not expressly show a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter.
Rousu discloses a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter (i.e. Fig. 4-6; Col. 7-8, lines 55-25; Col. 9, lines 7-35; receive-only filter arranged with duplexer filter at different frequency bands/independent antennas).


Regarding claim 4,
Ito discloses a high frequency module comprising a duplexer comprising a transmission filter and a reception filter (i.e. Fig. 2, F1/F2), a frequency band of a transmission signal being within a pass band of the transmission filter and a frequency band of a first reception signal being within a pass band of the reception filter (i.e. band of any signal should be within a pass band of a filter for that signal; Col. 1, lines 32-37, 45-62; Fig. 1-2; Fig. 7, 306) and a power amplifier configured to amplify the transmission signal (i.e. Fig. 7, 305), a low-noise amplifier configured to low-noise-amplify the reception signal (i.e. Fig. 7, 307), and first and second matching circuits configured to perform impedance matching between filters and amplifiers, physically arranged within the high frequency module ahead of the duplexer (i.e. Col. 2, lines 1-11; Col. 12, lines 54-60, where duplication of matching circuits for both amplfiers in Fig. 7 is contemplated).
Ito does not expressly show a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter.
i.e. Fig. 4-6; Col. 7-8, lines 55-25; Col. 9, lines 7-35; receive-only filter arranged with duplexer filter at different frequency bands/independent antennas).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ito by providing a receive-only filter, a frequency band of a second reception signal being different from the frequency band of the first reception signal and being within a pass band of the receive-only filter, as shown by Rousu, thereby providing flexibility of band allocation/isolation for simultaneous use over both independent and shared antenna arrangements.

Regarding claims 5-8,
Ito discloses a high frequency module comprising a duplexer comprising a transmission filter and a reception filter (i.e. Fig. 2, F1/F2), a frequency band of a transmission signal being within a pass band of the transmission filter and a frequency band of a first reception signal being within a pass band of the reception filter (i.e. band of any signal should be within a pass band of a filter for that signal; Col. 1, lines 32-37, 45-62; Fig. 1-2; Fig. 7, 306) and a power amplifier configured to amplify the transmission signal (i.e. Fig. 7, 305), and a matching circuit configured to perform output impedance matching for the power amplifier (i.e. Col. 2, lines 1-11; Col. 12, lines 54-60). 
Col. 8-9, lines 1-34; Fig. 4-6, 8) such that it would have been obvious to provide varying distances between the filters and matching circuits, in order to improve isolation in a small-sized module.  
Ito does not expressly show a second reception signal being within a pass band of the transmission filter having a frequency band of the transmission signal is the same as the frequency band of the second reception signal.
Rousu discloses a second reception signal being within a pass band of the transmission filter (i.e. Fig. 4-6; Col. 7-8, lines 55-25; Col. 9, lines 7-35; receive-only filter arranged with duplexer filter at different frequency bands/independent antennas) having a frequency band of the transmission signal is the same as the frequency band of the second reception signal (Col. 1, lines 35-55; Col. 3, lines 29-38).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ito by providing a second reception signal being within a pass band of the transmission filter, having a frequency band of the transmission signal is the same as the frequency band of the second reception signal, as shown by Rousu, thereby providing flexibility of band allocation/isolation for simultaneous use over both independent and shared antenna arrangements.




Response to Arguments
3.	Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
In the Remarks on pg. 3-4 of the Response, Applicant contends the cited figures of Rousu are merely functional diagrams which indicate the order in which signals pass through elements and how the elements are connected to each other.  Applicant argues this does not show the physical arrangement of elements in a module, as claimed.  Furthermore, on pg. 4 of the Response, Applicant contends the arrangement of resonators in Ito does not speak to the distance between the transmission or the reception filter and matching circuit, and that Ito is completely silent regarding any distances between elements.
The Examiner respectfully disagrees.  One of ordinary skill in the art would consider “functional diagrams which indicate the order in which signals pass through elements and how the elements are connected to each other” as equivalent to a “physical arrangement” of the module, as claimed, given a broadest reasonable interpretation of the claims without reading limitations in from the specification. Further, contrary to Applicant’s assertion, the rejection of claims 5 and 7 relies on disclosure of Ito (Col. 8-9, lines 1-34 and Fig. 4-6 and 8) that discusses consideration of the relative layout relationship (i.e. distances between) the resonators to improve the isolation characteristic in a duplexer of small size, such that one of ordinary skill in the art would recognize the need to consider the distances between the filters and matching circuits, as claimed.  Therefore, the rejections based on the combination of Ito and Rousu are properly maintained. 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477